DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Matsui (JP 2018/065662A) is considered the closest prior art to the claimed invention of independent claims 1 and 5.

Claim 1 claims:
An auxiliary cylinder apparatus installed in a work machine including a derricking member capable of making a derricking motion rotating in a derricking direction, comprising: 
an auxiliary cylinder attached to the derricking member so as to be capable of making a swing motion about an axis parallel to a rotation axis of the derricking . motion to the derricking member, the auxiliary cylinder being capable of making expansion and contraction motions of expanding and contracting in expansion and contraction directions that intersect a swing axis of the swing motion; 
a fixing device configured to be capable of fixing the auxiliary cylinder to the derricking member only when an expansion length which is a length of the auxiliary cylinder in the expansion and contraction directions is within a predetermined fixing allowing range and configured to release fixing of the auxiliary cylinder when the expansion length is deviated from the fixing allowing range;

an auxiliary-cylinder angle detector that detects an auxiliary-cylinder angle which is an angle of the expansion and contraction directions of the auxiliary cylinder to the horizontal direction; and
an expansion controller that performs an expansion control which is a control of the expansion and contraction motions of the auxiliary cylinder, the expansion control including judging whether the auxiliary cylinder is in a predetermined vertical posture, based on the auxiliary-cylinder angle detected by the auxiliary-cylinder angle detector, allowing the auxiliary cylinder to make the expansion and contraction motions when the auxiliary cylinder is in the vertical posture, and prohibiting the auxiliary cylinder from the expansion and contraction motions that deviates the expansion length from the fixing allowing range, when the auxiliary cylinder is in a posture other than the vertical posture in a state where the auxiliary cylinder is fixed to the derricking member by the fixing device.

Matsui (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of 1) “an auxiliary-cylinder angle detector that detects an auxiliary-cylinder angle which is an angle of the expansion and contraction directions of the auxiliary cylinder to the horizontal direction”, and 2) “an expansion controller that performs an expansion control which is a control of the expansion and contraction motions of the auxiliary cylinder, the expansion control including judging whether the auxiliary cylinder is in a predetermined vertical posture, based on the auxiliary-cylinder angle detected by the auxiliary-cylinder angle detector, allowing the auxiliary cylinder to make the expansion and contraction motions when the auxiliary cylinder is in the vertical posture, and prohibiting the auxiliary cylinder from the expansion and contraction motions that deviates the expansion length from the fixing allowing range, when the auxiliary cylinder is in a posture other than the vertical posture in a state where the auxiliary cylinder is fixed to the derricking member by the fixing device”, in conjunction with the remaining limitations of independent claim 1.

Claim 5 claims:
A method for using an auxiliary cylinder which is attached to a derricking member of a work machine, the derricking member being capable of making a derricking motion of rotationally moving in a derricking direction, so as to be capable of swing motion about a swing axis parallel to a center axis of the rotational movement in the derricking direction, the auxiliary cylinder being capable of making expansion and contraction motions of expanding and contracting in expansion and contraction directions that are orthogonal to the swing axis, the method comprising:
installing a fixing device in the work machine, the fixing device being configured to be capable of fixing the auxiliary cylinder to the derricking member only when an expansion length, which is a length of the auxiliary cylinder in the expansion and contraction directions, is within a preset fixing allowing range and configured to release fixing of the auxiliary cylinder when the expansion length is deviated from the fixing allowing range;
detecting an auxiliary-cylinder angle, which is an angle of the expansion and contraction directions of the auxiliary cylinder to the horizontal direction; 
judging whether or not the auxiliary cylinder is in a predetermined vertical posture, based on the detected auxiliary-cylinder angle; and 
performing an expansion control, which is a control of the expansion and contraction motions of the auxiliary cylinder, the expansion control including switching between a fixing state where the auxiliary cylinder is fixed to the derricking member by the fixing device and a fixing release state where fixing of the auxiliary cylinder by the fixing device is released, by causing the auxiliary cylinder to make the expansion and contraction motions when the auxiliary cylinder is in the vertical posture, and prohibiting the auxiliary cylinder from the expansion and contraction motions that deviates the expansion length from the fixing allowing range, when the auxiliary cylinder is in a posture other than the vertical posture in a state where the auxiliary cylinder is fixed to the derricking member by the fixing device.

Matsui (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of 1) “installing a fixing device in the work machine, the fixing device being configured to be capable of fixing the auxiliary cylinder to the derricking member only when an expansion length, which is a length of the auxiliary cylinder in the expansion and contraction directions, is within a preset fixing allowing range and configured to release fixing of the auxiliary cylinder when the expansion length is deviated from the fixing allowing range”, 2) “judging whether or not the auxiliary cylinder is in a predetermined vertical posture, based on the detected auxiliary-cylinder angle”, and 3) “performing an expansion control, which is a control of the expansion and contraction motions of the auxiliary cylinder, the expansion control including switching between a fixing state where the auxiliary cylinder is fixed to the derricking member by the fixing device and a fixing release state where fixing of the auxiliary cylinder by the fixing device is released, by causing the auxiliary cylinder to make the expansion and contraction motions when the auxiliary cylinder is in the vertical posture, and prohibiting the auxiliary cylinder from the expansion and contraction motions that deviates the expansion length from the fixing allowing range, when the auxiliary cylinder is in a posture other than the vertical posture in a state where the auxiliary cylinder is fixed to the derricking member by the fixing device”, in conjunction with the remaining limitations of independent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/